This office action is in response to the amendment dated June 24, 2022.


Claim Status
Claims 1-3 and 5-7 are canceled.
	Claims 4, 8, and 9 are currently amended.
	Claims 10-12 are as originally filed.
	Therefore, claims 4 and 8-12 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS

	8. A system for controlling a computing system that performs actions based upon input from a controller that represents actions of a user, comprising: 
	an electroencephalograph (EEG) detector configured to receive an EEG signal representing the brain wave activity of a user; and 
	an artificial intelligence (AI) network configured to: 
		determine a likelihood that an action of the user can be predicted based upon the EEG signal; 
		when the likelihood that the action of the user can be predicted exceeds a predetermined threshold, initiate an AI network input to the computing system that represents the predicted action of the user; and 
		update weights in the AI network to better correlate the received EEG signal with the input received from the controller; 
	wherein the AI network is further configured to initiate the AI network input to the computing system by substituting the AI network input for the controller input; 
	wherein the AI network is further configured to initiate the AI network input to the computing system before the controller input would be received by the computing system; 
	
		determine that initiating the AI network input to the computing system before the controller input has degraded the performance of the computing system; and 
		delay initiating the AI network input to the computing system while still initiating the AI network input before the controller input would be received by the computing system.

END AMENDMENT

Allowable Subject Matter
Claims 4 and 8-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688